                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZACKARY T. HARRIS,                                 Case No. 19-cv-06648-HSG
                                   8                    Plaintiff,                          ORDER OF DISMISSAL WITH LEAVE
                                                                                            TO AMEND; DENYING REQUEST
                                   9             v.                                         FOR TEMPORARY RESTRAINING
                                                                                            ORDER
                                  10     BRENDEN BULLARD, et al.,
                                                                                            Re: Dkt. No. 6
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Lake County Jail, has filed a pro se action pursuant to 42 U.S.C. §
                                  14   1983. His complaint (Dkt. No. 1) is now before the Court for review under 28 U.S.C. § 1915A, as
                                  15   is his motion requesting injunctive relief with respect to Lake County Jail sergeant Brussard (Dkt.
                                  16   No. 6). For the reasons set forth below, the complaint is DISMISSED with leave to amend and the
                                  17   motion requesting injunctive relief is DENIED. Plaintiff has been granted leave to proceed in
                                  18   forma pauperis in a separate order.
                                  19                                               DISCUSSION
                                  20   A.     Standard of Review
                                  21          A federal court must conduct a preliminary screening in any case in which a prisoner seeks
                                  22   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.
                                  23   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims
                                  24   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek
                                  25   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),
                                  26   (2). Pro se pleadings must, however, be liberally construed. See Balistreri v. Pacifica Police
                                  27   Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  28          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                   1   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                   2   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the

                                   3   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   4   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a

                                   5   plaintiff’s obligation to provide the grounds of his ‘entitle[ment] to relief’ requires more than

                                   6   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do. .

                                   7   . . Factual allegations must be enough to raise a right to relief above the speculative level.” Bell

                                   8   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   9   proffer “enough facts to state a claim for relief that is plausible on its face.” Id. at 570.

                                  10           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                  11   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                  12   the alleged violation was committed by a person acting under the color of state law. See West v.
Northern District of California
 United States District Court




                                  13   Atkins, 487 U.S. 42, 48 (1988).

                                  14   B.      Complaint

                                  15           In the form complaint, Plaintiff has named the following individuals as defendants: State

                                  16   of California Department of Fish & Game officer Brenden Bullard, public defender Anakalia

                                  17   Sullivan, public defender Thomas Feimer, public defender Edward Savin, Lake County District

                                  18   Attorney Susan Krones, Lake County District Attorney Abelson, Lake County Jail Sgt. Jimenez,

                                  19   Lake County Jail Officer Hartman, Lake County Jail Captain Taylor, Lake County Superior Court

                                  20   Judge Blum, Clearlake police officer Elvis Cook, Clearlake police officer Joe Kelleher, Clearlake

                                  21   police officer O’Reilly, Clearlake police officer Audiss, Clearlake police officer Eagle, Clearlake

                                  22   police officer Hobbs and Lake County Jail. Dkt. No. 1 at 2. In his caption on his hand-drafted

                                  23   complaint, plaintiff also names the following individuals as defendants: California Department of

                                  24   Fish & Wildlife lieutenant Pascoe; California Department of Fish & Wildlife lieutenant Jones;

                                  25   County of Lake; court clerk Carol Deuchar; dentist John Doe; and Lake County Jail officers

                                  26   Hartman and Wallahan.

                                  27           Plaintiff’s complaint is a lengthy and detailed narrative regarding events that happened

                                  28
                                                                                           2
                                   1   between August 3, 2018 and August 2019.1 According to the complaint, these constitutional

                                   2   violations arise out of plaintiff’s arrest on August 3, 2018 for driving an unregistered vehicle,

                                   3   possession of methamphetamine and marijuana for sale, and felony reckless evading; the

                                   4   subsequent court proceedings; the subsequent incarceration; later arrests; and medical treatment,

                                   5   or lack thereof, while incarcerated. See generally Dkt No. 1. Among other things, plaintiff claims

                                   6   that he has been subjected to use of excessive force by defendant Bullard and by Clearlake police

                                   7   officer Does; that he has been subjected to unreasonable and illegal search and seizure in violation

                                   8   of the Fourteenth and Fourth Amendment; that he has been subject to false arrest and illegal

                                   9   incarceration in Lakeport County and Ukiah County jails; that he has been falsely imprisoned due

                                  10   to a “farce and sham” conducted by Lake County Superior Court officers and district attorneys;

                                  11   that he has been the subject of intentional and negligent infliction of emotional distress; that he has

                                  12   suffered battery and assault; that Judge Blum, Judge Lunas, District Attorney Abelson, and Public
Northern District of California
 United States District Court




                                  13   Defender Anakalia Sullivan have conspired against him; and that Lake County Superior Court, et

                                  14   al., have committed a miscarriage of justice. Dkt. No. 1 at 5. Plaintiff seeks $5 million in

                                  15   compensatory damages, to be released from prison, and general and special damages.

                                  16          As explained below, the complaint suffers from numerous deficiencies and is therefore

                                  17   dismissed with leave to amend.

                                  18          1.      Challenges to State Court Proceedings and Conviction

                                  19          Many of plaintiff’s claims challenge his state court criminal court proceedings. The

                                  20   Supreme Court has held that lower federal courts are without subject matter jurisdiction to review

                                  21   state court decisions, and state court litigants may therefore only obtain federal review by filing a

                                  22   petition for a writ of certiorari in the Supreme Court of the United States. See District of

                                  23   Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486-87 (1983); Rooker v. Fidelity Trust

                                  24   Co., 263 U.S. 413, 416 (1923). This legal principle is referred to as the Rooker-Feldman doctrine,

                                  25   and this doctrine applies even when the state court judgment is not made by the highest state court.

                                  26
                                  27   1
                                        Plaintiff states that this action originally arises out of events that took place on or around April
                                  28   2014, Dkt. No. 1 at 5, but the factual allegations only discuss events between August 2018 to
                                       August 2019, see generally Dkt. No. 1.
                                                                                            3
                                   1   See Worldwide Church of God v. McNair, 805 F.2d 888, 893 n.3 (9th Cir. 1986). The Rooker-

                                   2   Feldman doctrine essentially bars federal district courts “from exercising subject matter

                                   3   jurisdiction over a suit that is a de facto appeal from a state court judgment.” Kougasian v. TMSL,

                                   4   Inc., 359 F.3d 1136, 1139 (9th Cir. 2004); see Skinner v. Switzer, 562 U.S. 521, 532 (2011). Here,

                                   5   plaintiff challenges his state court conviction by challenging the state court proceedings on various

                                   6   grounds, including ineffective assistance of counsel and conspiracy between the judges,

                                   7   prosecutors and public defenders, and requests immediate release from incarceration. Such a

                                   8   challenge is barred by the Rooker-Feldman doctrine.

                                   9          Moreover, if a plaintiff wishes to challenge his conviction, such a claim is not raised in a

                                  10   Section 1983 action. Depending on the grounds on which he challenges his conviction, such a

                                  11   claim may be raised in a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. 28

                                  12   U.S.C. § 2254(d) provides that a person in custody pursuant to a state court judgment may raise a
Northern District of California
 United States District Court




                                  13   challenge to his conviction in federal court on the grounds that his conviction was contrary to, or

                                  14   involved an unreasonable application of, clearly established Federal law, as determined by the

                                  15   Supreme Court of the United States; or resulted in a decision that was based on an unreasonable

                                  16   determination of the facts in light of the evidence presented in the State court proceeding. 28

                                  17   U.S.C. § 2254(d).2 The Clerk of the Court is directed to send plaintiff two copies of a blank

                                  18   petition for a writ of habeas corpus.

                                  19          Any claims challenging the state court proceedings are DISMISSED without leave to

                                  20   amend. Any claims challenging plaintiff’s conviction are DISMISSED without prejudice to

                                  21   seeking relief in a petition for a writ of habeas corpus.

                                  22          2.      Rule 20 of the Federal Rules of Civil Procedure

                                  23          Plaintiff has alleged claims that are unrelated to the state court proceedings, such as

                                  24   officers using excessive force during an December 9, 2018 arrest and during an April 30, 2019

                                  25   arrest; Lake County Jail officials opening his legal mail and preventing him from making copies;

                                  26
                                  27   2
                                         However, such a challenge may not be brought until the petitioner has exhausted his state court
                                  28   remedies. 28 U.S.C. § 2254(b)(1)(A). There is no indication that plaintiff has exhausted his state
                                       court remedies with respect to challenging his conviction.
                                                                                        4
                                   1   and Lake County Jail officials failing to provide him with appropriate dental care in July 2019 and

                                   2   failing to respond appropriately to his August 30, 2019 request for various accommodations, and

                                   3   his requests for an optometrist appointment, treatment for a cancerous bump on his head,

                                   4   medication for a serious rash and for chronic back pain.

                                   5          Fed R. Civ. P. 20 provides that all persons “may be joined in one action as defendants if:

                                   6   (A) any right to relief is asserted against them jointly, severally, or in the alternative with respect

                                   7   to or arising out of the same transaction, occurrence, or series of transactions or occurrences; and

                                   8   (B) any question of law or fact common to all defendants will arise in the action.” Fed. R. Civ. P.

                                   9   20(a)(2). The upshot of these rules is that “multiple claims against a single party are fine, but

                                  10   Claim A against Defendant 1 should not be joined with unrelated Claim B against Defendant 2.”

                                  11   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). “Unrelated claims against different

                                  12   defendants belong in different suits . . .” Id. “A buckshot complaint that would be rejected if filed
Northern District of California
 United States District Court




                                  13   by a free person – say, a suit complaining that A defrauded the plaintiff, B defamed him, C

                                  14   punched him, D failed to pay a debt, and E infringed his copyright, all in different transactions –

                                  15   should be rejected if filed by a prisoner.” Id. Although these incidents may be related or follow

                                  16   chronologically, the incidents are separate series of occurrences and/or present different questions

                                  17   of law. For example, an allegation that Defendant Bullard and other police officers falsely

                                  18   arrested him and conducted an illegal search and seizure, in violation of the Fourth Amendment, is

                                  19   a separate occurrence from denial of dental care in Lake County Jail a year later in violation of the

                                  20   Eighth Amendment, and raises different questions of law.

                                  21          In his amended complaint, Plaintiff may only allege claims that (a) arise out of the same

                                  22   transaction, occurrence, or series of transactions or occurrences, and (b) present questions of law

                                  23   or fact common to all defendants named therein. Plaintiff needs to choose the claims he wants to

                                  24   pursue in this action that also meet the joinder requirements. If Plaintiff has suffered

                                  25   constitutional violations that may not be raised in the same action, he may bring separate actions

                                  26   to seek relief. In addition, for the reasons set forth above, the amended complaint may not include

                                  27   claims challenging the state court proceeding.

                                  28          3.      Rule 8 of the Federal Rules of Civil Procedure
                                                                                           5
                                   1          Rule 8 of the Federal Rules of Civil Procedure requires that a complaint’s allegations be

                                   2   short and plain; simple, concise, and direct; and describe the relief sought. Fed. R. Civ. P. 8(a);

                                   3   Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002); Galbraith v. County of Santa Clara, 307

                                   4   F.3d 1119, 1125 (9th Cir. 2002). Plaintiff’s complaint does not directly link each defendant to an

                                   5   alleged constitutional violation. The Court will not search through the factual allegations to

                                   6   determine cognizable causes of action. In his amended complaint, Plaintiff should list the

                                   7   constitutional right he has, describe what and when each defendant did or failed to do, and

                                   8   describe how each defendant’s acts or omissions caused him injury. Plaintiff should also clearly

                                   9   identify the defendants in one place in the complaint, rather than adding defendants in various

                                  10   places throughout his complaint. A long pleading that goes into unnecessary detail about events

                                  11   not directly related to the constitutional violations raised in this action or which does not directly

                                  12   link each defendant to a constitutional violation will likely result in delay of the 28 U.S.C.
Northern District of California
 United States District Court




                                  13   § 1915A review or an order dismissing this action pursuant to Rule 41 of the Federal Rules of

                                  14   Civil Procedure for violation of the Court’s instructions. In addition, the amended complaint may

                                  15   not include any claims challenging the state court proceeding.

                                  16   C.     Request for Temporary Restraining Order on Broussard

                                  17          Plaintiff has requested a temporary restraining order or injunctive relief requiring Lake

                                  18   County Jail Sergeant Broussard to provide a six-month trust account statement so that plaintiff

                                  19   may complete his in forma pauperis application and be removed from his position of supervising

                                  20   plaintiff’s pro per status because he is denying plaintiff legal copies and legal material. Dkt. No.

                                  21   6.

                                  22          The motion for a temporary restraining order requiring Lake County Jail Sergeant

                                  23   Broussard to provide a six-month trust account statement is DENIED as moot. The financial

                                  24   summary provided by plaintiff at Dkt. No. 9 at 3 will suffice to complete plaintiff’s in forma

                                  25   pauperis application.

                                  26           The motion for a temporary restraining order removing Lake County Jail Sergeant

                                  27   Broussard from his position of supervising plaintiff’s pro per status is DENIED.

                                  28          First, a temporary restraining order may be granted without written or oral notice to the
                                                                                          6
                                   1   adverse party or that party’s attorney only if: (1) it clearly appears from specific facts shown by

                                   2   affidavit or by the verified complaint that immediate and irreparable injury, loss or damage will

                                   3   result to the applicant before the adverse party or the party’s attorney can be heard in opposition,

                                   4   and (2) the applicant’s attorney certifies in writing the efforts, if any, which have been made to

                                   5   give notice and the reasons supporting the claim that notice should not be required. See Fed. R.

                                   6   Civ. P. 65(b). Here, plaintiff has failed to show that immediate and irreparable injury will result to

                                   7   him if Lake County Jail Sergeant Broussard continues to supervise pro per status. Thus far

                                   8   plaintiff has been able to obtain the necessary materials to actively litigate his case. In two weeks,

                                   9   plaintiff has filed four pleadings, Dkt. Nos. 1, 2, 6, 8, and he reports that he is currently litigating

                                  10   another case in Lake County Superior Court, Dkt. No. 6 at 2.

                                  11           Second, a plaintiff is not entitled to an injunction based on claims not pled in the

                                  12   complaint. Pacific Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 633 (9th Cir.
Northern District of California
 United States District Court




                                  13   2015). “[T]here must be a relationship between the injury claimed in the motion for injunctive

                                  14   relief and the conduct asserted in the underlying complaint. The Prisoner Litigation Reform Act

                                  15   of 1995 (“PLRA” restricts the power of the court to grant prospective relief in any action

                                  16   involving prison conditions. See 18 U.S.C. § 3626(a); Oluwa v. Gomez, 133 F.3d 1237, 1239 (9th

                                  17   Cir. 1998). There is currently no operative complaint and it is unclear which claims plaintiff will

                                  18   choose to raise in this action in the amended complaint, i.e. deliberate indifference to medical

                                  19   needs Eighth Amendment claim, false arrest claims, unlawful search and seizure claims, or lack of

                                  20   access to the courts First Amendment claim.

                                  21           Third, it is unclear if Sgt. Broussard will be a party to this action. As discussed above,

                                  22   there is no operative complaint and it is unclear which claims plaintiff will raise in an amended

                                  23   complaint and which individuals he will name as defendants.

                                  24           For these reasons, plaintiff’s request that the Court issue a temporary restraining order or

                                  25   other injunctive relief requiring that Sgt. Broussard be removed from his position of supervising

                                  26   plaintiff’s pro per status is DENIED.

                                  27                                               CONCLUSION

                                  28           For the foregoing reasons, the Court orders as follows.
                                                                                           7
                                   1          1.      Plaintiff’s request the Court issue a temporary restraining order or other injunctive

                                   2   relief requiring Lake County Jail Sergeant Broussard to provide a six-month trust account

                                   3   statement is DENIED as moot. Dkt. No. 6. Plaintiff’s request that the Court issue a temporary

                                   4   restraining order or other injunctive relief requiring that Sgt. Broussard be removed from his

                                   5   position of supervising plaintiff’s pro per status is DENIED. Dkt. No. 6.

                                   6          2.      Any claims challenging the state court proceedings are DISMISSED without leave

                                   7   to amend. Any claims challenging plaintiff’s conviction are DISMISSED without prejudice to

                                   8   seeking relief in a petition for a writ of habeas corpus. The Clerk of the Court is directed to send

                                   9   plaintiff two copies of a blank petition for a writ of habeas corpus.

                                  10          3.      The remainder of the complaint is dismissed with leave to amend to address the

                                  11   deficiencies identified above. Within twenty-eight (28) days of the date of this order, plaintiff

                                  12   shall file an amended complaint. The amended complaint must include the caption and civil case
Northern District of California
 United States District Court




                                  13   number used in this order, Case No. C 19-06648 HSG (PR) and the words “AMENDED

                                  14   COMPLAINT” on the first page. If using the court form complaint, plaintiff must answer all the

                                  15   questions on the form in order for the action to proceed. If plaintiff chooses to file an amended

                                  16   complaint, Plaintiff should make it as concise as possible. The amended complaint must be

                                  17   complete in itself without reference to any prior pleading because an amended complaint

                                  18   completely replaces the previous complaints. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th

                                  19   Cir. 1992). Plaintiff may not incorporate material from the prior complaint by reference.

                                  20   Failure to file an amended complaint in accordance with this order in the time provided will result

                                  21   in dismissal of this action without further notice to plaintiff. The Clerk shall include two copies of

                                  22   the court’s complaint with a copy of this order to plaintiff.

                                  23          This order terminates Dkt. No. 6.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 11/27/2019

                                  26                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  27                                                     United States District Judge
                                  28
                                                                                          8
